Per Curiam,
A careful perusal of the evidence has failed to convince us that the court erred in concluding that the averments of the petition were sustained, and in finding the facts to be as therein stated. Upon the facts thus found the court correctly held that it had such jurisdiction over the guardian, and the trust funds as enabled it to compel restitution of them to the rightful owner. The opinion of Judge Over upon that question seems to us so conclusive as to render discussion of it by us unnecessary. In the same connection we may refer to a case recently decided by this court, Fricke’s Estate, 16 Pa. Superior Ct. 38. The orphans’ court would be weak indeed if it had not the jurisdiction claimed for it in his opinion. Immediately after the invalidity of the sale had been judicially determined, the appellee invoked the jurisdiction of the court to compel restitution of the money. In view of the principles upon which that jurisdiction rests, and the facts of the case, it cannot be said that she was barred by her right to bring the unfaithful guardian to account by the statute of limitations, or that she had forfeited her right to invoke the aid of the court by her laches. All the assignments of error are overruled.
The decree is affirmed, at the costs of the appellant.